Citation Nr: 1100841	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  10-39 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The appellant contends that she had active service during World 
War II in both the Philippine and the U.S. Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to payment 
from the "Filipino Veterans Equity Compensation Fund," on the 
basis that valid military service in the U.S. Armed Forces had 
not been established.  A notice of disagreement was received in 
February 2010, a statement of the case was issued in July 2010, 
and a substantive appeal was received in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 
7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not an eligible person for purposes of 
entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund."


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund" have not been met.  
38 U.S.C.A. §§ 101, 5107 (West 2002); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. VA's duties to assist and notify have been 
considered in this case.  However, as it is the law, and not the 
facts, that are dispositive of the appeal, the duties to notify 
and assist imposed by the VCAA are not applicable to this claim.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The 
enactment of the VCAA does not affect matters on appeal from the 
Board when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because 
qualifying service and how it may be established are outlined in 
statute and regulation, and because service department 
certifications of service are binding on VA, the Board's review 
is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time 
benefit is provided for certain Philippine veterans to be paid 
from the "Filipino Veterans Equity Compensation Fund."  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section. Section 1002 (d) provides that an eligible person 
is any person who--(1) served--(A) before July 1, 1946, in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military order 
of the President dated July 26, 1941, including among such 
military forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States; or (B) in the 
Philippine Scouts under section 14 of the Armed Forces Voluntary 
Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or 
released from service described in paragraph (1) under conditions 
other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate United States service 
department under the following conditions: (1) the evidence is a 
document issued by the United States service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In statements of record, the appellant has claimed that she 
served in the Philippine Army during World War II.  In 
particular, she has stated that she was a first aider of the 3rd 
Bn., 65th Infantry, 6th MD assigned at Tibiao, Antique, Panay 
Island from November 15, 1942 to June 15, 1943.  Statements of 
record from other persons provide essentially the same or similar 
information.  

The RO attempted to verify the appellant's service in the U.S. 
Armed Forces, using 2 names which had been provided, as names 
under which the Veteran may have served.  In September 2009, the 
National Personnel Records Center (NPRC) certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla, in the 
service of the United States of America.

After the appellant submitted a February 1946 Affidavit for 
Philippine Army Personnel in February 2010, with a third name 
variation, the RO again attempted to verify that the appellant 
served in the U.S. Armed Forces, using all 3 names.  However, in 
June 2010, the NPRC again certified the same information as 
above.  

The documents submitted by the appellant were not issued by the 
United States service department in accordance with 38 C.F.R. 
3.203(a).  As indicated above, the NPRC certified in September 
2009 and again in February 2010 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as a 
recognized guerrilla in service of the United States of America.  
No additional facts, such as alternate name spellings, or 
different dates of service/service numbers have been received to 
warrant recertification.

Therefore, based on the evidence of record, the Board must 
conclude that the appellant's claim for a one-time payment from 
the "Filipino Veterans Equity Compensation Fund" is without legal 
merit.  The NPRC has certified twice that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  There is no evidence showing qualifying 
service in the Philippine Scouts.  Service  must be confirmed by 
the service department of the United States in order for 
entitlement to derive.  VA is prohibited from finding, on any 
basis other than a service department document or service 
department verification, that a particular individual served in 
the U.S. Armed Forces.  Service department findings are binding 
on VA for purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

The documents submitted by the appellant are not service 
department documents and do not contain all of the required 
information such as character of service; and therefore are 
insufficient to establish qualifying service for purposes of VA 
benefits.  38 C.F.R. § 3.203(a).  In short, under 38 C.F.R. §§ 
3.41 and 3.203, Philippine veterans (and their surviving spouses) 
are not eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  See 
Duro, supra; see also Dacoron v. Brown, 4 Vet.App. 115, 120 
(1993).  The Board notes that the law, and not the facts, is 
dispositive in this case.  As the law, and not the evidence, is 
dispositive, the appeal is denied due to the absence of legal 
merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this case, 
that the appellant is not eligible to a one-time payment from the 
"Filipino Veterans Equity Compensation Fund."  Therefore, the 
appellant's claim must be denied as a matter of law.


ORDER

Entitlement to payment from the "Filipino Veterans Equity 
Compensation Fund" is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


